Mayes, O. J.,
delivered the opinion of the court.
On the 22d day of January, 1910, Charles Littlejohn instituted an action of replevin in the circuit court of Warren county to recover from Charles Opperman and the Yazoo & Mississippi Valley Railroad Company four bales of cotton; one bale weighing five hundred and fifteen pounds, another four hundred and thirty, another five hundred and twenty, and another six hundred. It seems that the Yazoo & Mississippi Valley Railroad Company is a nominal party, and that the real defendant is Charles Opperman. Littlejohn was successful in the above suit, and obtained a judgment against Opperman for the cotton, and also for damages in the sum of twenty-five dollars for the wrongful taking and detention of the property in question. Opperman prosecutes an appeal, and asks this court to reverse the judgment of the lower court and give him judgment, and the following constitute the facts on which the appeal to this court is based.
The appeal comes upon an agreed record. A jury was waived in the trial court, and the- case tried by the judge without jury. It seems that on the 26th day of January. 1909, a written lease contract was made between Charles Opperman and C. H. Littlejohn, both of War*644ren county. By the terms of this lease Opperman leased to Littlejohn, for the year 1909, twenty-five acres of land known as the “Gibson plot.” Under the contract Opperman agreed to furnish Littlejohn sufficient cash to make his crop at the rate of fifteen per cent, interest. It further- appears that Littlejohn agreed to pay as rent seventy pounds^ of lint cotton per acre, of the first picking, the cotton to be of the quality known as “Bender,” and the aggregate amount of rent being seventeen hundred and fifty pounds of lint cotton for the twenty-five acres. It was further agreed that Littlejohn should pick, gin, and deliver the cotton to Opperman at his gin-on the plantation on or before the 21st day of October, Í909. It was further agreed that Littlejohn should cultivate the land under the management, supervision, and control of a manager to be selected by Opperman, and all the cotton belonging to Opperman to be ginned on the plantation. In pursuance of this contract it seems that Littlejohn went to work on the plantation and cultivated it during the year 1909, and, in so far as this record shows, presumably paid the rent and all money which was advanced by Opperman to him during the year. At all events, Opperman asserts no claim to the cotton in controversy as rent, or for money advances made to Littlejohn, under the terms of the contract. Some time prior to the expiration of the lease Opperman commenced to notify Littlejohn that the lease would expire on the last of December, and that at that time the premises must be surrendered. The cotton in controversy was raised by Littlejohn on the leased premises. At the expiration of the lease, and on the 31st day of December, 1909, the cotton in controversy was matured as of course, but standing unpicked in the field. After the expiration of the term — that is to say, after the 1st day of January, 1910 — and in disregard of Opperman’s notice, and over his protest, Littlejohn proceeded to gather the remaining cotton, which was the four bales in ques*645tion, and lie did this as speedily as practicable, and, after picking it, placed it on the leased premises. Opperman refused to permit Littlejohn to remove the cotton from the premises, taking it into his own possession, and claiming that the cotton belonged to him, because not gathered at the date the lease expired, whereupon th'is writ of replevin was sued- out.
The statement of this case would seem to carry with it the' irresistible conclusion that the judgment of the court below was correct. When land is leased for a year, title to the crops grown on the place during that year, subject to the lien given the landlord bv the statute, is as much vested in the tenant as is that of any othér personal property which he may own. The cotton had finished its growth long before this controversy arose, and it no longer needed the soil for its sustenance. The title was in the tenant as absolutely as if it had been a herd of cattle, a drove of pigs, or a flock of sheep. After the termination of the lease the tenant had a reasonable time to take away all his effects, and this is just as much true of the cotton which stood matured in the stalk as of the household furniture or other character of personalty. It is possible that crops which have matured may be considered “growing crops” within the meaning of some statutes and for some purposes; but this cannot be held as between the landlord and tenant on the expiration of the lease, for the purpose of diverting title from the tenant and vesting it in the landlord. After the expiration of the lease, within a reasonable time, all of the effects of the tenant must be taken therefrom, and if this is not done the landlord may remove it; but he can never obtain title because the tenant fails to' remove it. If the tenant leaves personal effects on the premises after the termination of the lease, the landlord may not only remove them after a reasonable time, but, if necessary in order to get the use of his property, may destroy them; but he cannot get title simply because the person*646al property is left on the premises after the termination of the lease. The tenant rented this land for the purpose of maturing this crop, and on maturity it became his crop.
There is no question in this case of a growing crop. There is no merit in this case. The facts show that Opperman not only leased this twenty-five acres at a high rental, that is to say, for seventeen hundred and fifty pounds of lint cotton, or nearly twelve dollars an acre, at the value it is agreed upon is the value of this cotton, but, in addition, charged fifteen per cent, for such money as was loaned to Littlejohn; but if this claim is to appertain, the rental is still further to be agumented by the confiscation of four more bales of cotton belonging to the tenant, and aggregating about 2065 pounds of lint cotton, of the agreed value of about $356.21, merely because this cotton was not gathered on the very day that the lease terminated. In short, by rental and confiscation, Opperman seeks to make this twenty-five acres of land net him the sum of six hundred and fifty dollars, to say nothing of the fifteen per cent, interest charged on all moneys loaned. In 24 Cyc. 1067, it is said: “As between the landlord and the tenant, the annual crop raised on leased property constitutes no. part of the freehold, and, when matured or severed from the soil during the term of the tenant’s lease, it becomes his personal property, which he may dispose of as he sees fit.”
We do not think the case of Reiley v. Carter, 75 Miss. 798, 23 South. 435, 65 Am. St. Rep. 621, has any application to the facts of this case. In the Eeiley case the question arose between'the tenant and the purchaser at a foreclosure sale under a mortgage. Between the tenant and such purchaser there was no contractual relation whatever. Each was standing on his strict legal right. The tenant made the lease with conclusive presumption of a knowledge of the mortgage, and liability *647to sale thereunder of the land in question, since it appears to have been recorded. The land was sold in July, in the midst of the season, and this court held that the purchaser thereunder got title to all unsevered crops at the date of the sale. But as between landlord and tenant no such rule appertains as to the matured crop after the expiration of lease. One of the necessary incidents of an annual contract is that the annual crops planted will be allowed to mature. The tenant sows his crop in this confidence, and he pays his rental for this purpose. Where the crop is matured, it belongs- to the tenant under his contract with the landlord, and he must be given reasonable opportunity to harvest same. If conditions prevent the tenant from harvesting his crop on the very date that the lease expires, the matured crop is none the less his crop, and universal custom, justice, and law demand that he have reasonable opportunity to reap the fruits of his honest toil.
In the case of Meffert v. Dyer, 107 Mo. App. 462, on page 465, 81 S. W. 643, on page 644, the court said: “There is no question but what grain or other crops raised upon leased property, when matured or severed from the soil during the term of the tenant’s lease, become personal property. It is true that plaintiff should have removed his corn from defendant’s premises within a reasonable time. But we cannot see that by reason of his failure to do so the title vested in defendant. It is true defendant was under no obligations to care for the corn under the circumstances, but he had the right to remove it from the premises. The true ruling governing the case is stated in Smith v. Boyle, 66 Neb. 823, 92 N. W. 1018, 103 Am. St. Rep. 745, wherein it is held that the theory- ‘that a tenant forfeits his property to the landlord by neglecting to remove it within a reasonable time is wholly untenable,’ and that ‘it is fixtures only which the tenant forfeits or abandons by neglecting to remove them during the term of the lease, or while *648still in the possession of the premises.’ In Hecht v. Dettman, 56 Iowa 679, 7 N. W. 495, 10 N. W. 241, 41 Am. Rep. 131, in speaking of grain which had matured and was ready for harvest, the court decided that £it then possesses the character of personal chattels, and is not to be regarded as a part of the realty. ’ We cannot conceive upon what theory plaintiff’s failure to remove the corn vested any title to or in the defendant.”
In the above case it is quite true that the crop had been severed and not removed; but the principle is the same, whether the crop be simply matured and ready for severance or severed. In each case the question turns upon the right of the tenant on the leased premises after the termination of the lease. This principle is clearly stated in the case of Hecht v. Dettman, 56 Iowa 679, on page 680, 7 N. W. 495, 41 Am. Rep. 131, on page 132, where the court says: “It cannot be denied that when the
grain is cut it ceases to be a part of the realty. . . . There is no reason why the act of cutting should change the property in the grain. We think the ownership of the grain should be determined by its condition (its maturity), not by the act of cutting, which cannot be done as soon as it is demanded by its condition. We conclude that the reason the grain was mature and uncut was because defendant was unable to do the work. Having sown in peace, and in a just belief that he could rightfully reap, we think he should have been permitted to do so.”
This is undoubtedly the law as to the agricultural leases, and this cause is affirmed. Affirmed.
Smith, J., concurs in the result.